NUMBER 13-17-00417-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOSEPH D. CANCINO,                                                      APPELLANT,

                                           v.

THE STATE OF TEXAS,                                                       APPELLEE.


                    On appeal from the 94th District Court
                         of Nueces County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

      This cause is currently before the Court on appellant's third unopposed motion for

extension of time to file the brief. The reporter’s record was filed on November 6, 2017,

and appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R.

App. P. 38.6(a). This Court has previously granted appellant two extensions of time
totaling 121 days to file the brief, and appellant now seeks an additional 60 days, until

June 5, 2018, to file the brief.

       The Court GRANTS appellant’s third motion for extension to file the brief and

ORDERS the Honorable Cynthia E. Orr to file the brief on or before June 5, 2018. The

Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief in

this matter. No further extensions will be granted absent exigent circumstances.



                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of April, 2018.




                                             2